Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                                            Oct 10 2013, 5:28 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JILL A. GONZALEZ                                    GREGORY F. ZOELLER
Muncie, Indiana                                     Attorney General of Indiana

                                                    ELLEN H. MEILAENDER
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

RYAN THOMAS JOHNSTON,                               )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )       No. 29A02-1212-CR-1014
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Petitioner.                         )


                     APPEAL FROM THE HAMILTON SUPERIOR COURT
                          The Honorable Wayne A. Sturtevant, Judge
                               Cause No. 29D05-1001-FD-464



                                         October 10, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                             Case Summary

        Ryan Thomas Johnston pled guilty to class D felony operating while intoxicated

(“OWI”) causing serious bodily injury and was placed on probation. The State alleged that

he violated his probation by consuming alcohol; committing several offenses, including

OWI; and failing to timely report those charges to the probation department. At a factfinding

hearing, Johnston admitted that he violated his probation by consuming alcohol and failing to

timely report the charges. The State presented evidence that Johnston also operated a vehicle

while intoxicated. The trial court found that Johnston violated his probation as alleged and

specifically found that his admission to consuming alcohol was alone sufficient to justify

revoking his probation. Johnston raises several issues on appeal, all of which are waived for

failure to present a cogent argument. Therefore, we affirm.

                                   Facts and Procedural History1

        In August 2008, Johnston ran a stop sign in Hamilton County and crashed into another

vehicle, seriously injuring one of its occupants. In February 2011, he pled guilty to class D

felony OWI causing serious bodily injury in exchange for the dismissal of three other charges

and an agreed-upon sentence of 820 days, with ninety days executed and 730 days suspended

to probation. Johnston was released to probation on March 5, 2011. Among the conditions

of his probation were that he comply with all laws and contact his probation officer within




        1
           We thank the State for its evenhanded and detailed recitation of the relevant facts and procedural
history in its brief. If we had to rely on the cursory and inappropriately argumentative statement of the case
and statement of facts in Johnston’s brief, we would have no idea about what actually happened here.

                                                      2
forty-eight hours of being arrested for or charged with a new criminal offense (Condition 2)

and that he not possess or consume alcoholic beverages (Condition 18).

       Around 9:30 p.m. on September 29, 2012, James and Jessica Feltz were traveling

southbound on Interstate 65 when they were tailgated by a vehicle in which two men were

visible. James exited the highway. The tailgaters’ vehicle pulled up beside the Feltzes’

vehicle, and the passenger yelled at them and pounded on James’s window. The Feltzes

called the police and provided a description of the vehicle and a partial license plate number.

Lebanon Police Department Sergeant Tibbs2 subsequently located the suspect vehicle in a

liquor store parking lot. Shortly thereafter, Officer Ben Phelps arrived in the parking lot and

saw Johnston and Jeremiah Kincaid standing next to the vehicle. Sergeant Tibbs told Officer

Phelps that when he found the vehicle, Kincaid was in the passenger’s seat and Johnston was

inside the liquor store purchasing alcohol. Officer Brian Spencer met the Feltzes in a

restaurant parking lot and led them to the liquor store parking lot to identify the suspects.

The Feltzes identified Kincaid as the person who had pounded on their car window. Officer

Spencer gave Johnston a portable breath test (“PBT”), which was positive for alcohol. A

subsequent chemical test indicated that his alcohol concentration was .18.

       On September 29, 2012, Johnston was charged in Boone County with six offenses,

including several OWI charges. On October 2, 2012, Johnston’s probation officer filed a

probation violation notice alleging that he had violated Condition 2 by committing the

charged offenses and failing to timely notify his probation officer and violated Condition 18


       2
           Sergeant Tibbs’s first name is not mentioned in the record.

                                                     3
by consuming alcohol. A factfinding hearing was held November 19, 2012. At the

beginning of the hearing, Johnston admitted that he violated Condition 2 by failing to timely

notify his probation officer of the charges and violated Condition 18 by consuming alcohol.

The court found that Johnston had “violated those particular conditions as stated” and

allowed the State to “go forward with the fact-finding on the matters that [had] not been

admitted ….” Tr. at 7.

       The State first called Kincaid, who admitted that he had been a passenger in the

vehicle with Johnston on the night of September 29. After both sides finished questioning

Kincaid, the court asked him, “[J]ust for my clarification, was there anyone else in the

vehicle other than you and Mr. Johnston?” Id. at 12. Kincaid replied, “Can I take the 5th on

that or --” Id. Johnston’s counsel questioned Kincaid, who acknowledged that he had been

charged with a crime as a result of the events of September 29 and believed that his answer

could “affect that crime that [he was] charged with.” Id. at 13. The prosecutor responded,

       [A] simple factual question of whether you’re in the car, and was there anyone
       else in the car besides you and Mr. Johnston does not implicate him in terms of
       what happened later, what he did, what he did not do, what he had in his body,
       what he didn’t have in his body. Simply a factual question.

Id. at 13-14. The court then ordered Kincaid to answer the question, saying, “[Y]ou’ve

already stated you’re in the car … with Mr. Johnston. I’m not asking you to incriminate

yourself in any activity. I’m just asking if there’s anyone else in the … car when the police

stopped that car.” Id. at 14. Kincaid replied, “No, Your Honor.” Id.

       The State then called Officer Phelps, who testified about his involvement in the

incident. Over objection, he testified that Sergeant Tibbs told him that when he saw the

                                             4
vehicle matching the Feltzes’ description in the liquor store parking lot, Kincaid was in the

passenger seat and Johnston was inside the store purchasing alcohol. Officer Phelps also

testified that Johnston’s “eyes were glassy and he had an odor associated with that of an

intoxicating beverage emanating from his person” and that he “was just uncooperative.” Id.

at 22.

         Next, the State called Officer Spencer, who testified about what the Feltzes had told

him regarding their encounter with the tailgating vehicle and their identification of Kincaid

as the passenger who had yelled at them and pounded on their window. Over objection,

Officer Spencer testified that the Feltzes “identified Mr. Johnston as the driver.” Id. at 33.

He also testified that he gave Johnston a PBT, which was positive for alcohol, and that

Johnston had “glassy eyes” and an “odor commonly associated with an alcoholic beverage

coming from his person.” Id. at 34. Finally, Officer Spencer testified that he transported

Johnston to jail and administered a chemical test, which indicated that his alcohol

concentration was .18.

         Finally, the State called Hamilton County probation officer Jessica Solomon, who

testified that Johnston had not notified the probation department within forty-eight hours of

the criminal charges being filed in Boone County, in violation of Condition 2 of his

probation. Neither Sergeant Tibbs nor the Feltzes were called to testify.

         After both sides rested and gave arguments, the trial court said,

         [T]here have been some confrontation clause issues raised due to some of the
         testimony in this case, and they do raise some concerns with the Court.
         Ultimately, though, State’s Exhibit Number 1 was admitted without objection,
         and it contained the probable cause affidavit of Officer Phelps, which also

                                               5
       contains additional information about who was driving the vehicle and Mr.
       Johnston’s condition at the time … of the stop. So based upon all of the
       evidence that was presented, the Court does find that the Defendant has
       violated condition number 2 as alleged in the Information of Violation of
       Probation. I should also note that although I agree that Mr. Kincaid did not
       point out Mr. Johnston as being the driver of the vehicle, he said it was only
       Mr. Johnston and himself in the vehicle, ultimately he said he was not the
       driver. So, I will find Mr. Johnston has violated condition number 2 in
       addition to the allegations that he’s admitted to already. We will proceed at
       this time with disposition.

Id. at 47.

       Both sides questioned Johnston and gave arguments. The trial court said,

       Mr. Johnston, I believe and I have found here today that you did operate a
       vehicle while intoxicated in violation of your probation. But just the
       admissions alone that you’ve made here today, particularly the admission to
       consuming alcohol, is enough in my mind to cause your probation to be
       revoked. And I say that because starting with the nature of the -- the offense
       for which you’re on probation, and this was not a first offense OWI where
       there was no injury involved. You were convicted of Operating While
       Intoxicated Causing Serious Bodily Injury. If I recall the facts correctly from
       the PSI, there was a -- you T-boned a car when you ran through a stop sign
       causing one of the occupants to be severely injured, or seriously injured. So in
       your particular situation, I would have hoped that you’d never consume
       alcohol again, and that was one of the terms of your probation, and you
       violated that. I don’t feel I can trust you out anymore. But if we take it a step
       further, there’s evidence here today that you haven’t denied or attempted to
       refute that you actually drank alcohol to intoxication. So that aggravates the
       situation even more in my mind. The bottom line here today, Mr. Johnston, is
       your probation is revoked.

Id. at 59 (emphasis added).

       On December 19, 2012, Johnston’s current counsel, who did not represent him at the

hearing, filed a notice of appeal from the trial court’s ruling. On March 28, 2013, Johnston’s

counsel deposed the Feltzes, both of whom testified that they saw only two people in the

tailgating vehicle and that they could identify the passenger, Kincaid, but not the driver. On

                                              6
April 17, 2013, Johnston’s counsel filed with the trial court a motion to set aside sentence

under Indiana Trial Rule 60(B)(3), asserting that that Officer Phelps “gave hearsay evidence

as to what witnesses at the scene had allegedly told him that [Johnston] was driving the

vehicle in question” and that “because of this fraud or misrepresentation upon this court

defendant would request the court to set aside its previous sentence and to hear evidence as to

what the witnesses actually observed and to consider that before resentencing [Johnston].”

Appellant’s App. at 124. On the same date, Johnston’s counsel filed with this Court a motion

to remand. On May 3, 2013, we issued an order remanding to the trial court to allow it to

consider Johnston’s Trial Rule 60(B)(3) motion.

       On May 28, 2013, the trial court held a hearing on Johnston’s motion. Johnston has

not provided us a transcript of that hearing. On May 29, 2013, the trial court issued an entry

that reads in pertinent part as follows:

              The parties agree that the Defendant did violate his probation as
       previously found and advise they simply want to modify the Defendant’s
       sentence placement. The Court declines to accept the parties’ agreed
       modification.

              The State concedes that misleading information was presented to the
       Court at the time of the original fact-finding/dispositional hearing. The
       Defendant’s Motion to Set Aside Sentence Under Trial Rule 60(b)(3) is
       therefore granted. The Court strikes from the record the testimony of the
       officer that the two witnesses involved identified the Defendant as the driver
       and will not consider that evidence. The Court notes that the balance of the
       record remains intact.

              The parties proceed to a new dispositional hearing, and the parties rest
       on the record previously made as now modified by the Court. The Court re-
       imposes the original disposition without reliance on the information from the
       officer that was misleading and therefore excluded.


                                              7
Id. at 88-89. The parties then filed their respective appellate briefs.

                                       Discussion and Decision

       Johnston raises four issues, all of which are waived. Indiana Appellate Rule

46(A)(8)(a) provides that the argument section of an appellant’s brief “must contain the

contentions of the appellant on the issues presented, supported by cogent reasoning. Each

contention must be supported by citations to the authorities, statutes, and the Appendix or

parts of the Record on Appeal relied on, in accordance with Rule 22.” Appellate Rule

46(A)(8)(b) provides that the argument section of an appellant’s brief “must include for each

issue a concise statement of the applicable standard of review.” Johnston’s brief includes no

citations to relevant authority and no standards of review, and his arguments are perfunctory

at best. We demand “‘cogent argument supported with adequate citation to authority because

it promotes impartiality in the appellate tribunal. A court which must search the record and

make up its own arguments because a party has not adequately presented them runs the risk

of becoming an advocate rather than an adjudicator.’” Thomas v. State, 965 N.E.2d 70, 77 n.2

(Ind. Ct. App. 2012) (quoting Young v. Butts, 685 N.E.2d 147, 151 (Ind. Ct. App. 1997)),

trans. denied.

       Johnston first contends that the trial court erred in “refusing to allow [Kincaid] to

refuse to answer questions under his Fifth Amendment Rights as allowed under the United

States Constitution[.]” Appellant’s Br. at 8.3 Johnston asserts that the trial court

       should not have continued questioning [Kincaid] since he did not know what
       kind of problems Mr. Kincaid’s answers could have caused Mr. Kincaid in his

       3
           The pages of Johnston’s brief are hand-numbered, and only a sliver of each page number is visible.

                                                      8
       Boone County case. You don’t guess with the 5th Amendment. At the very
       least his honor should have appointed counsel to speak with Mr. Kincaid
       before he forced him to answer questions against his will with a pending
       criminal case.

Id. at 8-9. Johnston cites no authority for this argument, and therefore it is waived. See Lyles

v. State, 834 N.E.2d 1035, 1050 (Ind. Ct. App. 2005) (“A party waives an issue where the

party fails to develop a cogent argument or provide adequate citation to authority and

portions of the record.”), trans. denied. In any event, Johnston’s argument is meritless

because he has no standing to assert a constitutional challenge on Kincaid’s behalf. See, e.g.,

Adler v. State, 248 Ind. 193, 196, 225 N.E.2d 171, 172 (1967) (“Constitutional rights are

personal, and violation of a third party’s constitutional rights cannot be claimed by a

defendant in his trial.”).

       Next, Johnston asserts that the prosecutor committed misconduct “by allowing

perjured testimony of Officer Ben Phelps, who testified to what other witnesses said when

she knew, or should have known such testimony was false[.]” Appellant’s Br. at 9. It was

Officer Spencer, not Officer Phelps, who testified that the Feltzes identified Johnston as the

driver of the tailgating vehicle. Moreover, Johnston offers no support for his serious

accusation that the officer committed perjury, or for the equally serious accusation that the




                                               9
prosecutor suborned the alleged perjury.4 Finally, Johnston has failed to provide a standard

of review or any relevant legal authority to support this argument. Consequently, it is

waived.5

        Third, Johnston contends that he “received ineffective assistance of counsel at his

probation fact finding hearing[.]” Id. Johnston cites no standard of review or legal authority




        4
            During his deposition, James Feltz testified as follows:

        Q.        Okay, so if there had been more than two people in the vehicle you would not be able
                  to identify the driver?

        A.        Yeah, I couldn’t positively make that match.

        Q.        So you were identifying the driver from process of elimination ‘cause at the liquor
                  store there were only two people there?

        A.        Correct.

Appellant’s App. at 148. We agree with the State that this testimony

        very much suggests that Feltz did identify [Johnston] as the driver at the scene, but that he did
        so only because he was assuming [Johnston] was the driver and not, as his deposition
        clarifies, because he actually recognized him. Thus, it is entirely possible, based on this
        record, that Officer Spencer was correct and truthful when he said that the victims identified
        [Johnston] as the driver, even though this testimony was ultimately misleading because it
        created an impression that turned out not to be accurate. [H]ad [Johnston] provided the
        transcript of the Trial Rule 60(B) hearing, the record might be clearer on this score.

Appellee’s Br. at 14 n.5.
        5
            Johnston complains that “had the prosecutor just called the fact witnesses, the Feltzes, [he] would
have received a fair hearing instead of a fact finding hearing with perjured testimony.” Appellant’s Br. at 9.
As the prosecutor remarked at the factfinding hearing, “The State should not have to subpoena everyone who
was at that scene because this is not a trial as far as beyond a reasonable doubt.” Tr. at 30. Indeed, the State
must prove a probation violation only by a preponderance of the evidence, and the trial court may admit
hearsay upon a showing that it is substantially trustworthy. Bass v. State, 974 N.E.2d 482, 486-87 (Ind. Ct.
App. 2012). When Johnston objected to Officer Spencer’s testimony regarding the Feltzes’ statements, the
trial court said, “I’m going to find that the victims here, who waited for the police, who identified themselves
to the police, who put themselves on the line in terms of possibly being prosecuted for a false crime report are
reliable for purposes of this hearing.” Tr. at 32. Johnston does not specifically challenge the propriety of this
ruling.

                                                       10
regarding ineffective assistance of counsel claims, and instead baldly asserts that his trial

counsel was unprepared. This issue is also waived.

        Finally, Johnston wonders whether the trial court “would have ruled so harshly if the

hearing has [sic] been done correctly the first time.” Id. at 10. Johnston says no, but the

record conclusively establishes otherwise. As the trial court specifically stated at the

conclusion of the hearing, Johnston’s admission to consuming alcohol was alone sufficient,

in its view, to justify revoking his probation. Johnston provides no standard of review or

legal authority that would support reversing this determination, but rather takes unwarranted

jabs at the trial court’s impartiality and demeanor.6 This issue is waived.

        Affirmed.

BARNES, J., and PYLE, J., concur.




        6
           See Appellant’s Br. at 10 (“The Court refused to listen to a joint recommendation from the
prosecutor and counsel for Appellant. Respectfully the only way Appellant was going to be treated fairly in
that Court was for time to be turned back and the hearing to have been done correctly. The Court responded to
this Motion to set aside the sentence in a very resentful fashion. The Court just did not seem to find any of the
circumstances disturbing except the Court was having to waste its time doing it. I do believe that if this
hearing had been done properly Appellant would have received a less severe sentence.”). We advise
Johnston’s counsel that such petulant comments are not persuasive appellate advocacy.

                                                       11